Case 1:20-cr-00188-JSR Document 227-3 Filed 03/13/21 Page 1 of 2




         Exhibit C
                              Case 1:20-cr-00188-JSR Document 227-3 Filed 03/13/21 Page 2 of 2




                                          Company            Director/Owner      Company Websites/
Company              Director/Owner                                                                     Type of Business
                                          Location           Location            Descriptors

International                                                                                           Production and sale of sheet
                     Anna Sinkovska       United Kingdom     France              Goodegreenbazaar.com
Standard LTD                                                                                            music

                                                                                 Mentaldossier;
                                                                                                        Secretarial support services;
                                                                                 osteofiles;
Hot Robots LTD       Joachim Cohen        United Kingdom     France                                     Research, copy writing, data
                                                                                 Optoclear.net;
                                                                                                        entry; pro transla
                                                                                 Chirodocs.cc

                                                                                                        Logistic services for local
New Opal LTD         Nabil Hammi          United Kingdom     France              Soniclogistix.com
                                                                                                        deliveries

                                                                                 Indus-distr.com;
                                                                                                        Logistics service for local
Lorry LTD            Charles Guillemetz   United Kingdom     France              Dentalpapers.com;
                                                                                                        courier delivery; Ecommerce
                                                                                 psypapers.com

Linebeck Limited     Angelique Alves      United Kingdom     France              Organikals.store       Custom skincare products

                                                                                                        Online sales of powdered
Johnson NYC LTD      Vanessa Benko        United Kingdom     France              Greenteacha.com
                                                                                                        Japanese green tea
Sourced from exhibits: GX 1001-GX 1002, GX 1151, GX 1227, GX 1265, GX 1347-GX 1348, GX 1612-GX 1616
